TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00003-CV



                                    Kit Fankhauser, Appellant

                                                  v.

            Gateway McKenzie, LLC d/b/a The Kenzie at The Domain, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-15-009345, HONORABLE ERIC SHEPPARD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on March 4, 2016.

On March 28, we notified appellant that no clerk’s record had been filed due to his failure to pay or

make arrangements to pay the district clerk’s fee for preparing the clerk’s record. The notice

requested that appellant make arrangements for the clerk’s record and submit a status report

regarding this appeal by April 7. Further, the notice advised appellant that his failure to comply with

this request could result in the dismissal of the appeal for want of prosecution. To date, appellant

has not filed a status report or otherwise responded to this Court’s notice, and the clerk’s record

has not been filed.

               If the trial court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established that he is

entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal). Because appellant has failed to pay or make arrangements to

pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want of prosecution.

Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 13, 2016




                                                  2